Citation Nr: 1113624	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  06-20 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cerebellar degeneration, including as secondary to service-connected malaria.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Veteran and V.C.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  A Travel Board hearing was held at the RO before the undersigned in July 2008.  In September 2008, the Board remanded this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).


FINDINGS OF FACT

1.  Cerebellar degeneration is not attributable to service and was not manifest in the first post-service year.  

2.  The Veteran's cerebellar degeneration is not etiologically related to service-connected malaria.


CONCLUSIONS OF LAW

1.  Cerebellar degeneration was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  Cerebellar degeneration is not proximately due to, the result of, or aggravated by the service-connected malaria.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.310(a) (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in February 2005 and December 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The December 2008 letter also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.  The claim was readjudicated in a May 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal and complied with the Board's September 2008 remand instructions.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, and identified private medical records, to include from the Ochsner Clinic, have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Social Security Administration indicated that there were no records.  Likewise, there were no records available from the Gainesville VAMC dated prior to November 1987.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The Veteran was also afforded a VA examinations and a VA medical expert opinion has been obtained.  38 C.F.R. § 3.159(c)(4).  In particular, the VA expert opinion is adequate as the claims file was reviewed, the expert reviewed the pertinent history, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

An  organic disease of the nervous system will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

VA General Counsel Precedent Opinion has held that service connection may be granted for diseases which are congenital, developmental, or familial in origin when the evidence establishes the disorder was incurred in or aggravated by active service. VAOGCPREC 82-90 (Jul. 18, 1990).

With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) (2010)).

Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  This analysis is not correct.  Rather, the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. 52,744-45 (Sept. 7, 2006).  

A review of the regulatory comments make clear that, ultimately, it is the Veteran's responsibility to support his or her claim by providing evidence of the baseline level of severity, and that it is not enough merely that an examiner concludes that there is "aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded, and these restrictions appear to have no basis in the Allen decision itself.  

However, in this case, the Veteran's claim was filed prior to the effective date of the revised regulation (October 10, 2006).  As such, the Board finds that the prior version of the regulation is more advantageous to the Veteran and should be applied.  When a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) competent evidence of a current disability; (2) a service-connected disability; and (3) competent evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

The Veteran served on active duty from December 1953 to December 1956.  The service treatment records do not reflect a diagnosis of cerebellar degeneration or any manifestations thereof.  His November 1956 separation examination yielded normal findings on the neurological examination as well as his lower extremities.  No symptoms were reported by the Veteran.  

Post-service, in June 1961 the Veteran underwent a periodic examination for which he completed a medical history section and did not report having any neurological symptoms, including problems with his legs or slurred speech.  He denied that he stuttered or stammered, had lameness, or had dizziness.  In addition, the physical evaluation, including neurological examination and examination of the lower extremities, was normal.  

Approximately 20 years post-service in December 1976, the Veteran sought treatment at St. Anne General Hospital.  He reported that he had increasing problems with his balance over the past few months.  The discharge diagnosis was left-sided labyrinthitis.

When evaluated at the Ochsner Clinic in September 1982, the Veteran stated that he had been off balance for three to five years.

In a July 1986 medical record, D. Elliot, M.D., indicated that the Veteran had a cerebellar degenerative disorder with slurred speech and balance problems.  

A November 1987 VA examination revealed that the Veteran had cerebellar degeneration manifested by severe ataxia and fine movement and slurred speech.  The Veteran indicated that it began 12-14 years ago (1973-1975) which would have been about 17 to 19 years after service separation.  

A VA treatment record dated in June 1999 shows that the Veteran reported the onset of his symptoms (i.e., problems ambulating and slurred speech) 18 years ago (1981).  In November 1999, he stated that his symptoms began 22 years ago (1977).  

Subsequent VA medical records including a December 1999 VA examination confirmed the diagnosis of cerebellar degeneration.  

In a November 2001 letter to VA, the Veteran stated that he was in his late 20s when he noticed that he was having a balance and speech disorder, but that he did not seek help because he was still able to work and did not have pain.  He felt that the fever has had during service associated with his malaria could have caused damage to his cerebellum.  In a July 2003 letter, the Veteran further stated that during service in 1955 or 1956, he noticed that his coordination was off during a swim class.

In 2002, the Veteran submitted lay statements from F.R., S.R., I.R., and M.R. stating that they had known the Veteran since the 1970s and observed him having trouble with his balance at that time.  They stated that in the beginning it was subtle and it escalated.  The Veteran also provided statements from M.A., L.F., and R.G. who stated that they noticed the Veteran's symptoms of speech and balance problems in the 1960s.  In a March 2005 statement, D.V. stated that she and her husband (now deceased) had observed the Veteran's symptoms of slurred speech and trouble with balance in 1958 or 1959.

In an August 2001 outpatient notation, the examiner noted that the relationship between the Veteran's malaria that he had in Korea and his current cerebellar problems was possible, but not likely because cerebral malaria is caused by Plasmodium faliparum which does not recur and if the Veteran had another type of Plasmodium infection (vivax or malariae), there should be evidence of recurring disease which was not shown in the records.  Thus, this examiner did not conclude that there was an etiological relationship between cerebellar degeneration and malaria.

In March 2005, the Veteran was afforded a VA examination.  The examiner provided an opinion that the Veteran's cerebellar degeneration was less likely as not caused by or a result of his malaria.  The rationale was that the Veteran did not have any definitive diagnosis of malaria species with no significant signs of neurological impairment.  Also, he got better with chloroquine treatment.  

In a second March 2005 VA examination, another VA examiner provided an opinion.  This examiner stated that the Veteran appeared to have progressive cerebellar degeneration, with symptoms initially attributed to a viral infection.  It was noted that it was unclear if the Veteran ever had malaria.  He had never had any other malaria-type illness.  The examiner felt that the Veteran had probably a primarily central nervous system or cerebellar degeneration which could be either a spinal cerebellar ataxia or olivopontocerebellar degeneration.  These syndromes, although hereditary, can be sporadic.  It was noted that the Veteran had no family history of this and it could have been the viral illness that initially caused the first symptoms to appear.  This VA examiner provided a speculative opinion, making the opinion of lessened probative value.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that Veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative to be sufficient medical nexus evidence); Davis v. West, 13 Vet. App. 178, 185 (1999) (any medical nexus between in-service radiation exposure and fatal lung cancer years later was speculative at best, even where one physician opined that it was probable that lung cancer was related to service radiation exposure); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).

Subsequently, private records were received from Edward S. Haight, M.D., which reflected a diagnosis of Friedreich's ataxia.  In a June 2008 statement, this physician indicated that the Veteran experienced a febrile illness attributed to malaria in 1955 and, shortly thereafter, experienced gait abnormality.  The physician stated that while it is clear that Friedreich's ataxia is not caused by malarial infection, given the temporal association of the onset of his symptoms with his malarial infection, it was more likely than not that the malaria infection did exacerbate his central nervous system condition, provoking the appearance of symptoms at that time.  This examiner indicated that there was no direct causal connection between Friedreich's ataxia and malaria, but there was a likelihood that malaria "exacerbated his central nervous system."  In a July 2008 statement, Dr. Haight stated that more likely than not, the Veteran's current medical conditions are in part due to the direct result of malaria he contracted in military service exacerbating his inherited neurological condition of Friedreich's ataxia.  In short, the opinions from Dr. Haight suggested that the veteran's Friedreich's ataxia existed prior to service and was exacerbated by service.  

In March 2010, the Veteran was afforded another VA examination.  The Veteran related to this examiner, as he had previously done in the record, that his symptoms began during service, in about 1956, when he felt that something was wrong with his legs when he tried to swim and march.  He was discharged from service and continued to have problems.  He was eventually variously diagnosed as having spinocerebellar ataxia, multiple sclerosis, cervical myelopathy, and others (not listed).  The examiner indicated that DNA analysis revealed that the Veteran had spinocerebellar ataxia due to the inherited Friedreich's ataxia.  The examiner stated that this disorder was present when he entered service.  In April 2010, the examiner clarified that spinocerebellar ataxia is a hereditary disorder which was not acquired in the military, and which was diagnosed later.  However, symptoms related to this disorder surfaced after the Veteran contracted malaria in service.  The examiner indicated that malaria did not and cannot cause this disorder, but it was the examiner's opinion that it must have contributed in unraveling the symptoms, i.e., made the disease symptomatic.  

Given the unclear medical opinions, particularly with respect to whether the Veteran's Friedreich's ataxia existed prior to his active service, as well as the lack of an opinion as to the issue of secondary service connection, the Board felt that it was necessary to obtain a VA expert opinion to specifically address the complex medical questions in this case.  The following inquiries were posed:

(1)  What is the likelihood that the Veteran's spinocerebellar ataxia due to the Friedreich's ataxia existed prior to his entry into service?  Did this disorder have its clinical onset prior to the Veteran's active service?    

(2) If the answer to (1) is affirmative, what is the likelihood that the Veteran's spinocerebellar ataxia due to the Friedreich's ataxia underwent a permanent increase in disability during service?  

(3) If the Veteran's spinocerebellar ataxia due to the Friedreich's ataxia underwent a permanent increase in disability during service, was this increase in disability due to the natural progress of the disease or was the increase in disability beyond the natural progress of the disease?  

(4) If spinocerebellar ataxia due to the Friedreich's ataxia did not preexist the Veteran's service, what is the likelihood that it had its clinical onset during active service, including as a result of the Veteran's malaria infection?

(5) If all of the inquires above are negative, what is the likelihood that the Veteran's spinocerebellar ataxia due to Friedreich's ataxia is proximately due to, or the result of, the service-connected malaria.  

(6) If the answer to question (5) is negative, what is the likelihood that the Veteran's spinocerebellar ataxia due to Friedreich's ataxia is permanently aggravated by the service-connected malaria.  

A VA opinion was sought from the lead neurologist at a VA Medical Center who is also a clinical instructor for a Medical College.  Although the Veteran's representative has requested an expert medical opinion from a non-VA physician, there is no basis for this request as there is no deficiency with regard to the VA medical expert opinion.  Also, the Veteran and his representative were invited to submit additional evidence, but have not done so.  

Turing to the VA medical expert opinion, the VA neurologist provided a definitive answer to each question posed.  She stated that the Veteran's neurological disorder did not manifest prior to his military service, during his military service, or in the 20 years post-service.  She indicated that the Veteran's first reported complaints of gait difficulties in 1976, 20 years after his release from active service, there was no evidence to support that Friedreich's ataxia had its clinical onset during service.  At this juncture, the Board notes that this conclusion is consistent with the medical evidence of record, including the service treatment records dated through 1956 and the 1961 examination.  The VA neurologist also indicated that Friedreich's ataxia is an inherited disorder and is not the result of the Veteran's malaria infections.  

With regard to the matter of secondary service connection, the medical expert provided an opinion that the Veteran's spinocerebellar ataxia due to Friedreich's ataxia is an inherited disorder and not the result of the Veteran's malaria infection.  She also stated that the Veteran's Friedreich's ataxia was not permanently aggravated by his malaria since his symptoms began about 20 years after service and he continued to work for over 10 years after he first reported symptoms.  

In reviewing the lay statements of record, including the Veteran's statements that he began having speech and balance problems during service, as well as the statements of other individuals that they first noticed the Veteran's symptoms after service in the 1950s and 1960s, these statements are competent as to their observations.  Regardless, the Board finds that they are not credible when viewed in conjunction with the other evidence of record.  Specifically, the Veteran's service treatment records reveal no complaints or findings of a neurological disorder.  On separation examination in 1956, neurological evaluation was normal.  Five years after service when the Veteran was examined in 1961, he denied any relevant symptoms and neurological evaluation was again normal.  The Veteran did not seek treatment for problems with his balance until 1976, 20 years after his separation from service.  At that time, he reported problems with his balance over only the past few months.  Subsequent statements made during the course of treatment in September 1982, November 1987, and November 1999 all place the onset of his symptoms in the 1970s.  The medical evaluations conducted during service in 1956 and shortly thereafter in 1961, which revealed normal neurological findings, are found to carry greater weight than the lay statements made many years after service in conjunction with the Veteran's claims for monetary benefits.  Additionally, the Veteran denied any relevant symptoms in 1961 and on subsequent evaluations in 1976, 1982, 1987, and 1999, he indicated that his symptoms began in the 1970s.  These statements made during the course of evaluation and treatment, and made contemporaneous to the time period in question, are found to be competent and credible, and to carry great weight.  

Also, medical treatise evidence has been submitted which discusses ataxia and the nature of such.  However, this evidence speaks only in generalities.  There is no reference to the Veteran or the specifics of his situation.  Medical treatise evidence can provide important support when combined with the pertinent opinion of a medical professional.  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, the aforementioned information is simply too general to make a causal link more than speculative in nature, or to outweigh the specific medical evidence in this case which is directly pertinent to the Veteran, as set forth and discussed below.

The Board finds that the August 2010 VA medical expert opinion finding that the Veteran's Freidreich's ataxia did not manifest prior to service, during service, or for 20 years after service is the most probative evidence of record.  This opinion is well reasoned and detailed, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Additionally, the August 2001 and a March 2005 VA opinions are supportive of the August 2010 opinion.  Dr. Haight also stated that it is clear that Friedreich's ataxia is not caused by malarial infection.

The second March 2005 VA opinion which was speculative is afforded less probative value due to its equivocal nature.  Also, this March 2005 opinion and the opinions from Dr. Haight and the April 2010 VA examiner are all based upon an inaccurate factual premise, i.e., that the Veteran's symptoms began during service in 1955.  As discussed above, the Veteran's lay statements in this regard are not credible, nor are the other lay statements placing the onset of his symptoms after service in the 1950s and 1960s.  

The only opinion on the matter of secondary service is that of the August 2010 VA medical expert, who concluded that the Veteran's spinocerebellar ataxia due to Friedreich's ataxia is an inherited disorder and not the result of the Veteran's malaria infection.  She also stated that the Veteran's Friedreich's ataxia was not permanently aggravated by his malaria since his symptoms began about 20 years after service and he continued to work for over 10 years after he first reported symptoms.  This opinion stands uncontradicted in the record.

Accordingly, since the most probative medical opinion of record establishes that cerebellar degeneration did not have its onset during service and is not related to service, and it is not etiologically related to service-connected malaria, service connection is not warranted.  The preponderance of the evidence is against the claim.


ORDER

Service connection for cerebellar degeneration, including as secondary to service-connected malaria, is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


